Pine J. P., and Callahan J. (dissenting).
We respectfully dissent. In our view, Supreme Court erred in dismissing plaintiffs complaint as time-barred because on these facts the bond is a common-law bond subject to a six-year limitations period (see, CPLR 213 [2]). The fact that “municipalities no longer have the option to deny persons furnishing labor and materials on local public projects the protection of State Finance Law § 137, or to provide less protection to such persons” (Dutchess Quarry & Supply Co. v Firemen’s Ins. Co., 190 AD2d 36, 38), does not preclude enforcement of a common-law bond explicitly providing more protection to workers than required by section 137 (see, Scaccia Concrete Corp. v Hartford Fire Ins. Co., 212 AD2d 225, 234-235). The Court in Scaccia pointed out that where, as here, the bond makes no reference to the State Finance Law, courts have generally held that it was merely a common-law bond (see, Scaccia Concrete Corp. v Hartford Fire Ins. Co., supra, at 230). Given that the purpose of the amendment of section 137 in 1985 was to provide greater protection to workers, there is no reason to read time restrictions of State Finance Law § 137 (4) (b) into a common-law bond, thereby barring plaintiffs complaint. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Summary Judgment.) Present— Pine, J. P., Wisner, Callahan, Doerr and Boehm, JJ.